PER CURIAM.
This cause is affirmed.
The Appellee’s motion for attorneys fees under the subject contract is hereby granted and the cause remanded to the trial court for the purpose of determining a reasonable amount to be awarded to Appellee’s counsel on appeal. However, any proceedings relative to attorneys fees shall not delay the complete fulfillment of the final *1060judgment hereby affirmed which fulfillment shall take place no later than thirty (30) days from the date hereof.
Any petition for rehearing shall be physically filed in this courthouse within two (2) days from the date hereof strictly in accordance with the provisions of Florida Appellate Rule 9.330.
AFFIRMED.
LETTS, C. J., and MOORE and HERSEY, JJ., concur.